Title: From Thomas Jefferson to Anne Cary Randolph, 20 May 1803
From: Jefferson, Thomas
To: Randolph, Anne Cary


          
            
            Washington May 20. 1803.
          
          It is very long, my dear Anne, since I have recieved a letter from you. when was it? in the mean time verses have been accumulating till I find it necessary to get them off my hands without further waiting. with them I send an A.B.C. for miss Cornelia, & she must pay you a kiss for it on my account. the little recipe about charcoal is worth your Mama’s notice. we had peas here on Tuesday the 17th. & every day since. we had then also full grown cucumbers: but I suppose they had been forced. what sort of weather had you from the 4th. to the 10th. here we had frost, ice & snow, & great damage in the gardens & orchards. how stands the fruit with you in the neighborhood & at Monticello? and particularly the peaches, as they are what will be in season when I come home. the figs also, have they been hurt? you must mount Midas & ride over to Monticello to inform yourself, or collect the information from good authority & let me have it by next post. tell your papa that I delivered waterproof blue Casimir for a coat for him to mr Madison a fortnight ago. he has been expecting to set out every day. he will forward it by the rider from Orange court house whenever he does go. present my tenderest affections to your Mama, and accept my kisses for yourself & the little ones. to your papa health and attachment.
          
            Th: Jefferson
          
        